Crockett, J.,
delivered the opinion of the Court:
From the very imperfect record before us in this case, we can only surmise what the real controversy between the parties is; but, so far as we can ascertain the nature of the case from the loose papers which have been informally joined together and brought here as a transcript on appeal, we infer that the action was commenced before a Justice of the Peace., to recover an ordinary money demand, founded on contract, and that the plaintiff having recovered a judgment, the defendant appealed to the County Court; on the trial in which Court the verdict and judgment were for the defendant. Thereupon the plaintiff moved for a new trial, which was *93granted, and the defendant has appealed to this Court from the order granting a new trial. The transcript does not contain the minutes of the Justice, nor any pleadings, note, contract, account or memoranda, showing the basis of the action or the amount in controversy. But, inasmuch as the action was commenced before a Justice of the Peace, the presumption is it did not exceed an amount of which the Justice could take jurisdiction. It is incumbent on a party appealing to this Court, to show, affirmatively, by the record, that the amount in controversy is sufficient to authorize an appeal. Nothing of the kind appears in this record, and the appeal must, therefore, be dismissed.
So ordered.